                Case 2:20-cv-00373-TSZ Document 15 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6      JEFFREY THOMAS MORIN,

 7                            Plaintiff,

 8         v.                                              C20-373 TSZ

 9      KING COUNTY DEPARTMENT OF                          ORDER
        ADULT AND JUVENILE DETENTION
10      CAPTAIN D. WEIRICH, et al.,

11                            Defendants.

12          By Order entered May 26, 2020, docket no. 13, the Court modified in part and
13 adopted in part the Report and Recommendation (“R&R”) of the Honorable Michelle L.

14 Peterson, United States Magistrate Judge, docket no. 11, directed that service copies of

15 the R&R and the May 2020 Order be mailed to plaintiff, care of his criminal defense

16 attorney, Aileen S. Tsao, and set a deadline of July 16, 2020, for plaintiff to file in this

17 matter an application to proceed in forma pauperis (“IFP”). The service copies sent to

18 Ms. Tsao having not been returned as undeliverable, and no IFP application having been

19 submitted, the Court ORDERS:

20          (1)     This case is DISMISSED without prejudice; and
21          (2)     The Clerk is DIRECTED to send a copy of this Order to all counsel of
22 record, to plaintiff Jeffrey Thomas Morin, care of (“c/o”) Aileen S. Tsao, The Defender

23

     ORDER - 1
             Case 2:20-cv-00373-TSZ Document 15 Filed 08/06/20 Page 2 of 2



 1 Association Division of the King County Department of Public Defense, Dexter Horton

 2 Building, 710 Second Avenue, Suite 700, Seattle, WA 98104-1724, and to Magistrate

 3 Judge Peterson, and to CLOSE this case.

 4         IT IS SO ORDERED.

 5         Dated this 6th day of August, 2020.

 6

 7

 8
                                                 A
                                                 Thomas S. Zilly
                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
